Judge Wells
dissenting.
In my opinion, the clear teachings of Crowder v. N.C. Farm Bureau Mut. Ins. Co., 79 N.C. App. 551, 340 S.E.2d 127, disc. rev. denied, 316 N.C. 731, 345 S.E.2d 387 (1986); Bass v. N.C. Farm Bureau Mutual Ins. Co., 332 N.C. 109, 418 S.E.2d 221 (1992); Sutton v. Aetna Casualty & Surety Co., 325 N.C. 259, 382 S.E.2d 759, rehearing denied, 325 N.C. 437, 384 S.E.2d 546 (1989); Amos v. North Carolina Farm Bureau Mut. Ins. Co., 103 N.C. App. 629, 406 S.E.2d 652 (1991), affirmed, 332 N.C. 340, 420 S.E.2d 123 (1992); *734and now Grain Dealers Mutual Insurance Co. v. Long, 332 N.C. 477, 421 S.E.2d 142 (1992), is that as an insured of the first class residing in the same household with his father and brother, plaintiff is entitled to stack both his father’s and brother’s UIM coverages. In my opinion, the “benefits” discussion in Harris v. Nationwide Mutual Insurance Co., 332 N.C. 184, 420 S.E.2d 124 (1992), does not alter this fundamental rule, and I therefore vote to affirm the trial court.
I believe it appropriate to express my concern that if the “benefit” predicate driving the majority opinion is correct, this and other such cases would not be appropriate for summary disposition, as the issue of who might be an intended “beneficiary” in such cases could only be determined by a trier of fact.